DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Response to Amendment
Claim 11 is canceled. 
Claims 1, 6, 12, and 16 are currently amended. 
Claims 1-10 and 12-20 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 and 11-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method performed […] for facilitating content promotion transactions between artist and content promoters, the method comprising: receiving […] transaction information comprising: an artist submission, the artist submission including […] media content associated with an artist, event information associated with an event in which a content promoter will be participating, the event information including information about a slot at the event during which the content promoter has agreed to present the […] media content, and a price at which the content promoter has agreed to present the […] media content during the slot at the event; receiving, from the artist, payment of the price associated with the presentation of the […] media content; holding the received payment in an escrow account; verifying proof of play information, the proof of play information including an indication that the […] media content has been presented during the slot at the event, wherein the proof of play information is received […] from the content promoter, the content promoter generating the proof of play […] configured to generate an indication that the […] media content has been presented, wherein the proof of play information includes […] presentation of the […] media content and metadata comprising at least one of a time, a date, or a geolocation, the metadata being […], wherein the proof of play information is stored […] for subsequent access by the artist, and wherein verifying the proof of play information comprises: transmitting, a[] […] message to the artist […], the […] message […] at which the artist can review the proof of play information to confirm that the […] media content has been presented during the slot and a data by which review of the proof of play information must be completed, and verifying the proof of play if the artist fails to review the proof of play by the provided date; and remitting the received payment to the content promoter from the escrow account following verification of the proof of play information. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance).
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “by a computing system,” “via an application or interface”, “captured by the application or interface” “video”, “electronic”, “containing a link” and “digital” to describe the type of media content. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claim 2 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional element of “a music track”. However, in Step 2A Prong 1 and in Step 2B, this additional element amounts to adding the words “apply it” with the judicial exception and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 3-4 and 7-9 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3-4 and 7-9 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 3-4 and 7-9 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 5-6 and 10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 5 recites the additional elements of “audiovisual recording”. Claim 6 recites the additional element of “a uniform resource locator (URL)”. Claim 10 recites the additional element of “automatically generated by the computing system.” However, in Steps 2A Prong 2 and in Step 2B, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer or other machinery as tools to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. 
Claim 12 recites substantially similar limitations as claim 1. Therefore, claim 12 also recites an abstract idea in Step 2A Prong 1. Claim 12 recites the additional elements of “A non-transitory computer-readable medium carrying instructions that, when executed by a computing system, cause the computing system to perform operations comprising”, “by a computing system”, “via an application or interface”, “captured by the application or interface”, “video”, “electronic”, “link”, and “digital” to describe the type of media content. However, for the same reasons set forth with respect to claim 1, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 13 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claim 13 recites the additional element of “a music track”. However, in Step 2A Prong 1 and in Step 2B, this additional element amounts to adding the words “apply it” with the judicial exception and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 14 and 17-19 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claims 14 and 17-19 do not recite any additional elements other than those recited in claim 12. Therefore, for the same reasons set forth with respect to claim 12, claims 14 and 17-19 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 15-16 and 20 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claim 15 recites the additional elements of “audiovisual recording”. Claim 16 recites the additional element of “a uniform resource locator (URL)”. Claim 20 recites the additional element of “automatically generated by the computing system.” However, in Steps 2A Prong 2 and in Step 2B, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer or other machinery as tools to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10, 12, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2018/0204236 A1) (hereinafter “Morgan”) in view of Lewis et al. (US 2019/0340605 A1) (hereinafter “Lewis”), in view of Screen Captures from YouTube Video clip entitled “Spinfire DJ – Accept a Spin Tutorial”, 3 pages, uploaded on June 21, 2017 by user “Spinfire App”, retrieved from https://www.youtube.com/watch?v=64VN1ulXwNQ (hereinafter “Spinfire1”), in view of Leonard et al. (US 2017/0140490 A1) (hereinafter “Leonard”), in further view of Rowe et al. (US 2012/0124619 A1) (hereinafter “Rowe”), Avedissian et al. (US 2016/0205431 A1) (hereinafter “Avedissian”).

As per Claim 1, Morgan discloses […] for facilitating content promotion transactions between artists and content promoters (¶ 3 “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content. Submission of content to be marketed, the review and acceptance of content to be marketed, payment for content to be marketing and the viewing and proof that content was marketed as requested are all contained within the mobile application.” Also see citations below.), […]
receiving […] transaction information comprising (¶ 13 “Service requestors must purchase the service prior to submitting a request to a service provider. This is accomplished by incorporating a purchase process for merchant transactions managed by a third party vendor (TPV). Credit card validation and error handling is triggered by the web service that is exposed to the TPV API.” ¶ 14 “Service requestors must also have a song uploaded in order to complete the purchase transaction. The digital content submitted by the service requestor is reviewed for format compatibility. This verification is performed by the application. Once this check is completed the purchase process can be submitted.” Also see citations above.): 
an artist submission, the artist submission including digital media content associated with an artist (¶ 14 “Service requestors must also have a song uploaded in order to complete the purchase transaction. The digital content submitted by the service requestor is reviewed for format compatibility. This verification is performed by the application. Once this check is completed the purchase process can be submitted.” Also see citations above.), 
event information associated with an event in which a content promoter will be participating, the event information including information about a slot at the event during which the content promoter has agreed to present the digital media content (¶ 4 “Artist will be able to view the published schedules of DJ’s and submit requests to have songs played at that club or event location for the agreed upon fee.” ¶ 11 “Service requestors are able to purchase timeslots from the service provider of choice. DJ schedules can be viewed via two screens – Request a Spin and Community screen.” ¶ 18 “Service provides post their schedules and location for services, which will be visible to all users within the application.” Also see citations above.), and 
a price at which the content promoter has agreed to present the digital media content during the slot at the event (¶ 19 “Service providers set pricing for their services and can be unique for every event location where they offer services.” Also see citations above.); 
receiving, from the artist, payment of the price associated with the presentation of the digital media content (¶ 4 “Payment is only required upon acceptance of the request and disbursed to DJ’s after proof of completion of services are delivered.” ¶ 8 “A third party vendor provides payment processing and funds distribution.” Also see citations above.); 
verifying proof of play information, the proof of play information including an indication that the digital media content has been presented during the slot at the event (¶ 4 “Payment is only required upon acceptance of the request and disbursed to DJ’s after proof of completion of service are delivered. DJ’s will use our ‘Proof of Play’ delivery process to return an audio and visual recording to demonstrate completion of the service request.” ¶ 8 “The ‘Proof of Play’ video utilizes the native video functionality within the smart device.” ¶ 21 “Service providers can record the event within the application via a proof of play delivery system. This allows the provider to capture audio and video of the song playing and the location its being played.” Also see citations above.); 
wherein the proof of play information is received by the computing system (Lewis teaches the limitation “by the computing system”. See citations and motivation below.) from the content promoter, the content promoter generating the proof of play via an application or interface configured to generate an indication that the digital media content has been presented (¶ 3 “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content. Submission of content to be marketed, the review and acceptance of content to be marketed, payment for content to be marketing and the viewing and proof that content was marketed as requested are all contained within the mobile application.” ¶ 4 “Payment is only required upon acceptance of the request and disbursed to DJ’s after proof of completion of service are delivered. DJ’s will use our ‘Proof of Play’ delivery process to return an audio and visual recording to demonstrate completion of the service request.” ¶ 8 “This is a three-tiered application that uses a combination of HTML/CSS and Java API's and web services to connect with the backend database and the infrastructure is provisioned by cloud-based services. The application requires Internet connectivity and a smart phone device. Users are authenticated based on a unique identifier. Transactional notifications are delivered to the DJ's and artists via a third party vendor and are made available through the applications API. Transactional notifications are delivered via SMS text messaging and user is not able to opt out of receiving. A third party vendor provides payment processing and funds distribution. The “Proof of Play” video utilizes the native video functionality within the smart device. See FIG. 1—Spinfire Architecture Diagram.” ¶ 21 “Service providers can record the event within the application via a proof of play delivery system. This allows the provider to capture audio and video of the song playing and the location its being played.” Also see citations above.); 
wherein the proof of play information includes a video of the presentation of the digital media content and […] (¶ 8 “The ‘Proof of Play’ video utilizes the native video functionality within the smart device.” Also see ¶ 21, Figure 3, and citations above.); 
wherein the proof of play information is stored by the computing system (Lewis teaches the limitation “by the computing system”. See citations and motivation below.) for subsequent access by the artist (¶ 4 “ DJ's will use our “Proof of Play” delivery process to return an audio and visual recording to demonstrate completion of the service request. Artists will have instant access to this video and can then save or share with others.” ¶ 21 “Service providers can record the event within the application via a proof of play delivery system. This allows the provider [i.e., DJ] to capture audio and video of the song playing and the location its being played. The recording capability is accomplished by the video capability native to the smartphone device. The audio file is then retained [i.e., stored], tagged and is available for sharing with the requestor [i.e., Artist].” Also see citations above.), and 
wherein verifying the proof of play information comprises transmitting an electronic message to the artist by the computing system (Lewis teaches the limitation “by the computing system”. See citation and motivation below.), […] at which the artist can review the proof of play information to confirm that the digital media content has been presented during the slot and […] (¶ 3 “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content. Submission of content to be marketed, the review and acceptance of content to be marketed, payment for content to be marketing and the viewing and proof that content was marketed as requested are all contained within the mobile application [i.e., the proof of play is electronically sent to the artist]. Figure 3 states that “Proof of Play video created and sent to artist” and “Proof of Play ready for viewing notification sent”. ¶ 4 “Payment is only required upon acceptance of the request and disbursed to DJ’s after proof of completion of service are delivered. DJ’s will use our ‘Proof of Play’ delivery process to return an audio and visual recording to demonstrate completion of the service request.” ¶ 8 “The ‘Proof of Play’ video utilizes the native video functionality within the smart device.” ¶ 21 “Service providers can record the event within the application via a proof of play delivery system. This allows the provider to capture audio and video of the song playing and the location its being played.” Also see Figure 3 and citations above.). 
While Morgan disclose all of the above limitations, including performing the claimed limitations using at least a smart phone, Morgan fails to explicitly disclose A method performed by a computing system […], […] the method comprising:, and by a computing system. However, in the same field of endeavor, Lewis teaches these limitations in at least ¶ 49 “The present disclosure may be embodied in a system, a method, and/or a computer program product.” Also see at least ¶¶ 3 and 38. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the digital club marketing mobile application as disclosed by Morgan, by combining the explicitly language of a computing system performing a method in the context of a DJ promoting an artist’s song as taught by Lewis, because doing is merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination would also electronically incentivize a DJ to play a song of an indie music artist (Lewis, ¶ 3). 
While the combination of Morgan/Lewis as modified above teach all of the above limitations, including providing proof of play and a third party vendor who provides payment processing and funds distribution, they fail to explicitly teach holding the received payment in an escrow account; and remitting the received payment to the content promoter from the escrow account following verification of the proof of play information. However, in the same field of endeavor, Spinfire1 teaches these limitations in at least timestamp 0:05 which states “the artist purchases a Spin request from you and the payment sits in escrow waiting on your response”. Timestamp at 0:30 states “as you are playing the artist song at that event that night, select Record Proof of Play, you must record the song playing for at least one minute or it can’t be used as proof. Once you recorded the video, submit it to the artist no less than 24 hours after the event ends. Once the artist views and accepts the Proof of Play video, the payment will be released to your account within two days.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application to modify the payment processing and funds distribution as taught by the combination of Morgan/Lewis as modified above, by combining the holding of received payments in an escrow account and remitting the received payment to a content promoter following verification of proof of play as taught by Spinfire1, because doing so would verify to an artist that their song was indeed played at an event. The combination would prevent fraud. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Morgan/Lewis/Spinfire1 teach all of the above limitations, including the use of proof of play information that is captured using a mobile application to demonstrate completion of the transaction, they fail to explicitly teach that the proof of play information includes […] metadata comprising at least one of a time, a date, or a geolocation, the metadata being captured by the application or interface. However, in the same field of endeavor of capturing a video, Leonard teaches this limitation in at least Abstract “A method, system, and processor-executable software for processing images or video captured by a smartphone or other digital image capture device for subsequent validation and authentication captures not only the image, but also metadata relevant to the authenticity of validity of the image, such as position, time, camera movement and orientation, image parameters, and so forth. The image is watermarked and both the watermarked image and the metadata, as well as a symmetric key used in the watermarking, are digitally signed and transmitted or uploaded to a web server or authentication centric entity for authentication and storage. When a third party submits an image to the web server or authentication centric entity, the submitted image is compared with the stored watermarked image for authentication and validation of the submitted image, and the metadata is then retrieved to enable analysis of the contents of authenticated and validated image.” ¶ 3 “This invention relates to a method, system, and processor-executed software for authenticating and validating still images and videos (imagery) captured by a smartphone or other digital camera device. The method not only enables detection of image tampering, but also enables verification of the time the image was taken, its location, and other information that may be used to determine the authenticity and validity of the imagery.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the proof of play that was recorded on a mobile device as taught by the combination of Morgan/Lewis/Spinfire1 as modified above, by combining the video metadata that includes at least time and location information as taught by Leonard, because doing so would determine the authenticity and validity of the imagery (Leonard, ¶ 3). The combination would also prevent the DJ from falsely claiming that they played the artist’s song at the agreed time. The combination would also prevent fraud. The Examiner notes that above underlined and italicized limitation is nonfunctional descriptive material that is given little to no patentable weight. 
While Morgan discloses the following underlined limitations in at least Figure 3, the combination of Morgan/Lewis/Spinfire1/Leonard fail to explicitly teach the following limitations that are not underlined. However, in the same field of endeavor of reviewing a video for approval, Rowe teaches […] a data by which review of the proof of play information must be completed (¶ 73 “advertisements, e.g., video files”. ¶ 76 “In one implementation, advertisement awaiting approval can be automatically approved after an expiration of a time period, e.g., 72 hours [i.e., a date by which review of the video must be completed]. In another implementation, advertisement awaiting approval can be automatically disapproved after an expiration of the time period.”), and verifying the proof of play if the artist fails to review the proof of play by the provided date (¶ 73 “advertisements, e.g., video files”. ¶ 76 “In one implementation, advertisement awaiting approval can be automatically approved after an expiration of a time period, e.g., 72 hours [automatically verifying the video if the reviewer failed to review within the provided date]. In another implementation, advertisement awaiting approval can be automatically disapproved after an expiration of the time period [automatically verifying the video if the reviewer failed to review within the provided date].”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the proof of play procedure as taught by the combination of Morgan/Lewis/Spinfire1/Leonard as modified above, to include the automatic verification of the video if the review was not performed within the provided date as taught by Rowe, because doing so would prevent a DJ from waiting too long to receive payment after submitting the proof of play information. The combination would also prevent fraud from the artist who would not approve the proof of play so that payment is not released to the DJ. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Morgan discloses the proof of play information that is transmitted to an artist to confirm that the digital media content has been presented during the slot, the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe as modified above fail to explicitly teach that the electronic message containing a link. However, in the same field of endeavor, Avedissian teaches this limitation in at least ¶ 13 “By way of example, the media player may transmit the segment resource locator [i.e., URL (see ¶ 8)] via one or more communication channels, optionally including one or more of the following: a messaging service (e.g., a short messaging service, such as SMS, MMS, iMessage), an email, a social networking page, a microblog, or otherwise [i.e., electronic message containing a link].” ¶ 55 “At 108A, the media player detects that the user has activated a control. At 110A, the media player responds according to the user control activation. For example, if the user activates a share control, the user may be prompted by the video player via a user interface to specify the communication channel and/or the recipients. If the user has activated a video navigation control (e.g., rewind, fast forward, pause, etc.), the media player may manipulate the media playback accordingly. At 112A, the URL is generated by the media player, including the pointer (e.g., time code or an item/product code), for the segment being shared. At 114A, the URL is transmitted via the specified communication channel to the specified recipient(s).” Also see at least ¶¶ 51-52, 109, 136, and 146. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the proof of play information that is transmitted to an artist to confirm that the digital media content has been presented during the slot as taught by the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe as modified above, by combining the electronic message containing a link to view a video as taught by Avedissian, because doing so would enable users to share a segment of video content so that the recipient does not have to view content preceding the shared segment and does not have to manipulate a scrubber control to navigate to the view segment, thereby reducing network bandwidth usage for video transmission and providing an enhanced user interface (Avedissian, ¶¶ 7 and 58). The combination would enable the video to start at the portion where the proof of play occurs. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
As per Claim 12, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 2, Morgan discloses wherein the digital media content is a music track (¶ 4 “Artist will be able to view the published schedules of DJ’s and submit requests to have songs played at that club or event location for the agreed upon fee.” Also see citations above.).

As per Claim 5, Morgan discloses further comprising: 
wherein the proof of play information comprise an audiovisual recording of at least some of the digital media content being presented during the event (¶ 3 “The purpose of this mobile application is to provide a digital marketplace platform for the purpose of matching service requestors (Music Artists) with service providers (DJs). Users submit service requests to specific service providers within the application for the purpose of purchasing the service to market and promote their digital content. Submission of content to be marketed, the review and acceptance of content to be marketed, payment for content to be marketing and the viewing and proof that content was marketed as requested are all contained within the mobile application.” ¶ 4 “Payment is only required upon acceptance of the request and disbursed to DJ’s after proof of completion of service are delivered. DJ’s will use our ‘Proof of Play’ delivery process to return an audio and visual recording to demonstrate completion of the service request.” ¶ 8 “This is a three-tiered application that uses a combination of HTML/CSS and Java API's and web services to connect with the backend database and the infrastructure is provisioned by cloud-based services. The application requires Internet connectivity and a smart phone device. Users are authenticated based on a unique identifier. Transactional notifications are delivered to the DJ's and artists via a third party vendor and are made available through the applications API. Transactional notifications are delivered via SMS text messaging and user is not able to opt out of receiving. A third party vendor provides payment processing and funds distribution. The “Proof of Play” video utilizes the native video functionality within the smart device. See FIG. 1—Spinfire Architecture Diagram.” ¶ 21 “Service providers can record the event within the application via a proof of play delivery system. This allows the provider to capture audio and video of the song playing and the location its being played.” Also see citations above.).

As per Claim 15, it recites substantially similar limitations as claim 5. Therefore, it is rejected using the same rationale. 

	As per Claim 6 and 16, Morgan discloses the limitation wherein the proof of play information […] information about the event can be accessed (see at least ¶ 8 and citations above.). Avedissian teaches the limitation a uniform resource locator (URL) (see at least ¶ 13 and citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the proof of play information that is transmitted to an artist to confirm that the digital media content has been presented during the slot as taught by the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe as modified above, by combining the electronic message containing a link to view a video as taught by Avedissian, because doing so would enable users to share a segment of video content so that the recipient does not have to view content preceding the shared segment and does not have to manipulate a scrubber control to navigate to the view segment, thereby reducing network bandwidth usage for video transmission and providing an enhanced user interface (Avedissian, ¶¶ 7 and 58). The combination would enable the video to start at the portion where the proof of play occurs. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, While Morgan discloses the concept of artist reviewing proof of play, the combination of Morgan/Lewis fail to explicitly teach wherein the proof of play information comprises an indication from the artist that the digital media content has been presented during the slot at the event. However, in the same field of endeavor, Spinfire1 teaches this limitation in at least timestamp which states 0:50 “once the artist views and accepts proof of play video, the payment will be released to your account within two days”. The acceptance of the proof of play video is an indication from the artist that the digital media content has been presented during the slot at the event. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application to modify the proof of play as taught by the combination of Morgan/Lewis as modified above, by combining acceptance of the proof of play video as taught by Spinfire1, because doing so would verify to an artist that their song was indeed played at an event. The combination would prevent fraud. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, it recites substantially similar limitations as claim 7. Therefore, it is rejected using the same rationale. 

As per Claim 8, Morgan discloses While Morgan discloses the concept of artist reviewing proof of play, the combination of Morgan/Lewis fail to explicitly teach further comprising: providing, to the artist, the proof of play information for review; and receiving, from the artist and before remitting the received payment to the content promoter, an indication that the proof of play information is approved. However, in the same field of endeavor, Spinfire1 teaches these limitations in at least timestamp which states 0:50 “once the artist views and accepts proof of play video, the payment will be released to your account within two days”. The acceptance of the proof of play video is an indication from the artist that the digital media content has been presented during the slot at the event. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application to modify the proof of play as taught by the combination of Morgan/Lewis as modified above, by combining acceptance of the proof of play video as taught by Spinfire1, because doing so would verify to an artist that their song was indeed played at an event. The combination would prevent fraud. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, it recites substantially similar limitations as claim 8. Therefore, it is rejected using the same rationale. 

As per Claim 10, Morgan discloses […] proof of play […] (¶¶ 3-4. Also see citations above.). 
While Morgan disclose proof of play, Morgan fails to explicitly disclose wherein the […] information is automatically generated by the computing system. However, in the same field of endeavor, Lewis teaches this limitation in at least ¶¶ 14-15 which teaches the automatic generation of proof that a music piece was performed or accessed. Also see at least ¶¶ 3 and 38. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the proof of play as disclosed by Morgan by combining the automatic generation of proof that a music piece was performed or access as taught by Lewis, because doing so would increase the integrity of the proof of play information because it was generated automatically from a third party. The combination would also enable a DJ to earn a digital utility token (i.e., compensation). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, it recites substantially similar limitations as claim 10. Therefore, it is rejected using the same rationale. 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lewis, in view of Spinfire1, in view of Leonard, in view of Rowe, in view of Avedissian, in further view of Screen Captures from YouTube Video clip entitled “Spinfire Overview Tutorial”, 1 page, uploaded on June 18, 2017 by user “Spinfire App”, retrieved from https://www.youtube.com/watch?v=Lv2IbKXjq80 (hereinafter “Spinfire2”).

As per Claim 3, Morgan disclose […] and the content promoter is a disc jockey (¶¶ 3-4. Also see citations above.). 
While the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe/Avedissian teach all of the above limitations, including an event and setlist, they fail to explicit teach wherein the event includes performance of a setlist that includes the slot during which the content promoter has agreed to present the digital media content […]. However, in the same field of endeavor, Spinfire2 teaches this limitation in at least timestamp 0:10 which shows a list of upcoming events/gigs for a DJ and an option for an artist to get their song played at a particular event. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe/Avedissian to include the event being a setlist as taught by Spinfire2, because doing so would enable an artist to search for available timeslot to for a DJ to play their song. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, it recites substantially similar limitations as claims 2-3. Therefore, it is rejected using the same rationale. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lewis, in view of Spinfire1, in view of Leonard, in view of Rowe, in view of Avedissian,  in further view of Official Notice.

As per Claim 4, Morgan discloses wherein the event information includes a time for the slot at the event during which the content promoter has agreed to present the digital media content (¶ 4 “Artist will be able to view the published schedules of DJ’s and submit requests to have songs played at that club or event location for the agreed upon fee.” ¶ 11 “Service requestors are able to purchase timeslots from the service provider of choice. DJ schedules can be viewed via two screens – Request a Spin and Community screen.” ¶ 18 “Service provides post their schedules and location for services, which will be visible to all users within the application.” Also see citations above.), 
providing, to the content promoter, the digital media content associated with the artist (¶ 14 “Service requestors must also have a song uploaded in order to complete the purchase transaction. The digital content submitted by the service requestor is reviewed for format compatibility. This verification is performed by the application. Once this check is completed the purchase process can be submitted.” Also see citations above.); and 
[…] to present the digital media content during the slot at the event (¶ 4 “Payment is only required upon acceptance of the request and disbursed to DJ’s after proof of completion of service are delivered. DJ’s will use our ‘Proof of Play’ delivery process to return an audio and visual recording to demonstrate completion of the service request.” ¶ 8 “The ‘Proof of Play’ video utilizes the native video functionality within the smart device.” ¶ 21 “Service providers can record the event within the application via a proof of play delivery system. This allows the provider to capture audio and video of the song playing and the location its being played.” Also see citations above.).
While Morgan disclose all of the above limitations, including performing the claimed limitations using at least a smart phone, Morgan fails to explicitly disclose the method further comprising:. However, in the same field of endeavor, Lewis teaches this limitation in at least ¶ 49 “The present disclosure may be embodied in a system, a method, and/or a computer program product.” Also see at least ¶¶ 3 and 38. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the digital club marketing mobile application as disclosed by Morgan, by combining the explicitly language of a computing system performing a method in the context of a DJ promoting an artist’s song as taught by Lewis, because doing is merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination would also electronically incentivize a DJ to play a song of an indie music artist (Lewis, ¶ 3). 
While the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe/Avedissian teach all of the above limitations, including presenting the digital media content during the time slot at the event, they fail to explicitly teach transmitting, to the content promoter, a reminder notification […]. However, the Examiner takes Official Notice that this limitation is old and well-known. For example, it is old and well-known that a person attending a party or a wedding can remind a DJ about a previously requested song they asked the DJ to play. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Morgan/Lewis/Spinfire1/Leonard/Rowe/Avedissian as modified above, to include this feature, because doing so would remind a DJ to play a previously requested song. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

Allowable Subject Matter
The Examiner notes that no prior art was found to reject claim 9 and 19. Therefore, claims 6, 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that the claims 9 and 19 are still rejected under 101 as explained above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: Official Notice

The Examiner notes that Applicant has not adequately traversed the Official Notice taken in the previous action.  “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (see MPEP 2144.03(c)). Therefore, since Applicant has not adequately traversed the Official Notice taken in the previous action, the common knowledge or well-known in the art statement is taken to be admitted prior art because the traverse was inadequate.

Argument B: “Applicant respectfully submits that the amended claims do not recite a mental process at least because the claims cannot practically be performed in the human mind or by a human using a pen and paper. […] The foregoing features and others cannot be practically performed by humans because they require performance of specific technical operations for receiving proof of play information generated via an application or interface which further includes metadata captured by the application or interface. Because these operations cannot be practically be performed by humans, the claims do not recite a mental process. […] Even if the Applicant’s claims are found to relate to methods of organizing human activity (which the Applicant does not concede), any such methods recited in the claims do not fall within any of the foregoing sub-groupings. […] Instead, the Applicant’s claims relate to a technical solution to capture, provide evidence of, and take action based on a proof of play. […] These features and others provide a meaningful limit on the alleged judicial exception and they show that the claims are not merely a drafting effort designed to monopolize a judicial exception. […] The foregoing features and others provide significantly more than a judicial exception at least because they are not routine, conventional, or well-understood activities in the field.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims do not recite any of the enumerated groupings of abstract ideas, the Examiner respectfully disagrees. As explained above, under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). Therefore, the claims do recite an abstract idea in Step 2A Prong 1. 
With regard to the argument that the claimed invention provides a technical improvement by providing proof of play with metadata, the Examiner respectfully disagrees. The additional elements identified above are being used as tools, in their ordinary capacity, to perform the abstract idea. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
With regard to the argument that the claims recite limitations that are not well-understood, routine, and conventional activities in the field, the Examiner respectfully disagrees. “[T]he relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). The Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in Step 2A Prong 2 that would constitute an evaluation in Step 2B to determine that they also amount to simply appending well-understood, routine, and conventional activity. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same (see 2019 Revised Patent Subject Matter Eligibility Guidance).
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681